Citation Nr: 1643615	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to May 1987, and had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This appeal to the  Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for multiple sclerosis.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In February 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2013, the Board reopened the claim for service connection for multiple sclerosis and remanded the reopened claim to the agency of original jurisdiction (AOJ) for action, to include obtaining a VA opinion.  After accomplishing further action, the AOJ denied service connection for multiple sclerosis (as reflected in a June 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 2016, the Board again remanded the claim on appeal to the AOJ for further action, to include obtaining an addendum opinion.  After accomplishing further action, the AOJ continued to deny the claim for entitlement to service connection for multiple sclerosis (as reflected in a May 2016 SSOC) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  The February 2013 hearing transcript is located in Virtual VA.  Other documents in s in Virtual VA are duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The Board notes that additional evidence was received after the most recent May 2016 SSOC.  However, in July 2016, the Veteran submitted a waiver of initial AOJ consideration of the additionally submitted evidence.  See 38 C.F.R. §20.1304 (2015). 


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.


2. Service treatment records document that the Veteran experienced symptoms of  perioral numbness, difficulty with speech, and headaches on June 3, 2000; his pay records indicate that this was a period of INACDUTRA. 

3.  Although the Veteran has asserted that the symptoms recorded on June 3, 2000 represented a cerebrovascular accident, and that his multiple sclerosis results from such accident, the only competent, probative opinions addressing these matters weigh against the claim.

4.  There is otherwise no competent, probative evidence of initial diagnosis of, or treatment for, multiple sclerosis during a period of active duty or ACDUTRA, or competent, probative opinion as to the existence of a relationship between multiple sclerosis and any such service. 



CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The March 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2008 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records; VA treatment records, and the reports of April 2015 and May 2016 VA examinations.  Also of record and considered in connection with the claims is the transcript of the February 2013 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on individuals conducting hearings, interpreted to include Veterans Law Judges: 1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in section 3.103, and that the Board hearing was legally sufficiently.

Here, during the February 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim. 

In the April 2013 remand, the Board's directives instructed the AOJ to arrange for the Veteran to undergo a VA examination after all pertinent records were associated with the claims file.  In this regard, the Board directed the AOJ to send the Veteran another letter requesting any additional information and/or evidence pertinent to the claim on appeal.  The Board also directed that, after accomplishing the requested development, the AOJ should again adjudicate the claim.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the remand, in May 2014, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  In response, the Veteran submitted duplicate VA treatment records from San Antonio VA Medical Center and a third party statement.  Moreover, the Veteran was afforded a VA examination in April 2015.   In June 2015, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.   

In the March 2016 remand, the Board's directives included obtaining further medical opinion, preferably,  an addendum opinion from the physician who  that completed the April 2015 VA examination.  Pursuant to the remand, the prior examiner  provided an addendum opinion in May 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in May 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. 
Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be presumed for certain chronic diseases to include multiple sclerosis, if manifested to a compensable degree within prescribed time period (seven years for multiple sclerosis) following separation from active duty service.  38 USCA §§ 1101, 1112, 1113, 1137 (West 2014), 38 C F R §§ 3.307,
3.309 (2015).  This presumption provision applies only to periods of active duty, not active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet
App 474, 478 (1991); see also Paulson v. Brown, 7 Vet App 466, 469, 470 (1995).

With respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2015).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Initially, the Board notes that medical evidence of record clearly establishes a current a multiple sclerosis disability.  Service treatment records note that a June 2000 magnetic resonance imaging (MRI) of the brain revealed lesions consistent with multiple sclerosis.  Subsequently, during July, August, and October 2000 private treatment medical visits, the Veteran was assessed with stable multiple sclerosis.  More recent records reflect continuing diagnoses of the condition.

During the February 2013 Board hearing, the Veteran reiterated assertions that he experienced a cerebrovascular accident during service in June 2000, and that his multiple sclerosis results from such accident.  

In this regard, medical evidence of record documents that the Veteran was seen on June, 3, 2000, at Fort Riley for perioral numbness, difficulty with speech, and headaches; as noted, an MRI of the brain revealed  lesions consistent with multiple sclerosis.  The diagnosis following the physical examination was a transient ischemic attack (TIA) with secondary headache.   Subsequent private medical records in July, August, and October 2000 show treatment for symptoms of slurred speech, an unstable gait, and blurred vision.  During these visits, the Veteran was assessed with stable multiple sclerosis.   

June 2011 VA treatment notes show a hospital admission for relapsing and remitting sclerosis exacerbation.  A June 2011 MRI of the brain was interpreted as consistent with multiple sclerosis flares.  The Veteran's symptoms were treated with medication and outpatient care was recommended.  Thereafter, a May 2012 MRI of the brain was interpreted as showing a history of multiple sclerosis.

With respect to the nature of the Veteran's service in June 2000, the claims file includes Defense Finance and Accounting Service Military Leave and Earnings Statement records reflecting payment for INACDUTRA on June 3 and June 4, 2000.  Given the Veteran's INACDUTRA status on the date in question, and the fact that service connection may only be established for an injury incurred in the line of duty during such service, the fact that the Veteran experienced symptoms of multiple sclerosis on June 3, 2000 would not, alone, warrant an award of service connection for multiple sclerosis.  Rather, there would have to be evidence establishing that such disability is the result of an injury incurred during such INACDUTRA.  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

In the April 2013 remand, the Board directed that the AOJ arrange to obtain  VA medical opinion as to whether it was at least as likely as not that symptoms of the Veteran's multiple sclerosis  first manifested as a result of a cerebrovascular accident that occurred on June 3, 2000.  The responsive medical opinion in April 2015 provides, as follows: 

[The] Veteran was diagnosed with a "probable TIA" as evidenced in the discharge summary dated 24 June 2000.  This diagnosis was correctly made on the basis of the data available at the time, which did not include MRI scan results or CSF study results for multiple sclerosis.  The diagnosis of MS was correctly made on 6 July 2000 once the additional data were considered.  The diagnosis at this time appears to have been correctly made on 6 July 2000, as the Veteran continues to receive disease-modifying therapy for multiple sclerosis. 

Given that it is unlikely that the Veteran would have had a cerebrovascular accident on 3 June 2000 and then within just over a month, would have developed multiple sclerosis, and given that the Veteran's CSF studies at the time of the previously (incorrectly) diagnosed cerebrovascular accident were consistent with multiple sclerosis, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that symptoms of the Veteran's multiple sclerosis were first manifested as a result of a cerebrovascular accident that occurred on June 3, 2000. 

In the March 2016 remand, the Board requested a clarifying addendum opinion from the VA physician who rendered the April 2015 medical opinion.  Specifically, the Board requested an opinion addressing whether a cerebrovascular accident occurred on June 3, 2000, and, if so, whether multiple sclerosis first manifested as a result of such a cerebrovascular accident.  

In a May 2016 addendum, the examiner opined that a cerebrovascular accident did not occur on June 3, 2000.  The examiner indicated that the Veteran was incorrectly diagnosed as having a cerebrovascular accident based on limited data at that time.  The examiner explained that the CT findings of multiple sclerosis were mistaken for a cerebrovascular accident, and that this diagnosis was changed once the Veteran was afforded MRI testing because "MRI is more sensitive and more specific for brain pathology than CT."  The examiner explained that MRI testing in June 2000 and May 2012 were not consistent with a cerebrovascular accident, and that  medical evidence through March 2016 does not suggest that a cerebrovascular accident occurred.  In this regard, the examiner emphasized that after the June 3, 2000 incident, the Veteran received multiple sclerosis treatment and no diagnosis of a cerebrovascular accident was provided.  Next, the examiner opined that the Veteran's symptoms on June 3, 2000 were due to the initial manifestation of multiple sclerosis, as supported by MRI testing.  However, these symptoms were not due to a cerebrovascular accident, because a cerebrovascular accident did not occur on June 3, 2000. 

Considering the pertinent evidence of record in light of governing legal authority, the Board finds that service connection for multiple sclerosis is not warranted.  

The Board reiterates that the above-described evidence reflects a finding of multiple sclerosis in June 3, 2000; however, this was during a period of INACDUTRA.  As indicated, the governing legal authorizes service connection only for disability resulting from injury incurred during such service.  Given the Veteran's assertions, the Board sought to obtain competent medical findings and opinions needed to resolve the claim.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the only competent medical opinions of record to address the questions raised by the Veteran's assertions, which were rendered in April 2015 and May 2016, weigh against the claim.  Collectively, these opinions establish that the Veteran did not suffer a cerebrovascular accident on June 3, 2000, as alleged; that symptoms initially assessed as a TIA on that date were later confirmed to be symptoms of subsequently diagnosed multiple sclerosis; and that, because there was no cerebrovascular accident on June 3, 2000, no such injury is related to the Veteran's multiple sclerosis .  The Board accepts the VA examiner's conclusions as probative,  based as they were on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

As the April 2015 and May 2016 opinions-when considered with the Veteran's pay records-establish that symptoms of multiple sclerosis were manifest during a period of INACDUTRA, and that the disability is not the result of injury during such service-the only competent, probative evidence responsive to the Veteran's assertions weighs against the claim.  Notably, there is otherwise no contrary medical evidence supporting the Veteran's assertions,  r medical evidence or opinion indicating an initial diagnosis of, or treatment for, multiple sclerosis during active duty service or a period of ACDUTRA.  

Finally, as for the Veteran's own assertions that the symptoms documented on June 3, 2000 represented a "cerebrovascular accident," and that he developed multiple sclerosis as a result, the Veteran simply is not competent to provide any such opinions.  Rather, such are medical matters of diagnosis and etiology that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matters of diagnosis of a cerebrovascular accident, and etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value, the Veteran can neither support his claim, nor counter the competent probative opinion evidence of record, on the basis of his lay assertions, alone.

For all the foregoing reasons, the Board concludes that the claim for service connection for multiple sclerosis must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


